ORIGINAL                                                                  03/30/2022



                                                                          Case Number: DA 22-0014

     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 22-0014

IN THE MATTER OF:
                                                          FILEO
M.T.H.,
                                                          MAR 3 0 2022
           Respondent and Appellant.                    Bowen Greenwood
                                                      Clerk of Supreme Coun
                                                         State of Montana




                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 29, 2022, to prepare,

file, and serve the Appellant's opening brief.

      DATED this 30th day of March, 2022.




                                        Bowen Greenwood

                                        Clerk of Supreme Court